Case 5:14-cv-01153-JWH-SP Document171 Filed 01/15/21 Page 1of2 Page ID #:6423

Name and address:

Erik R. Puknys

Finnegan, Henderson, Farabow,
Garrett & Duner, LLP

3300 Hillview Ave.

Palo Alto, CA 94304

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

Wonderland Nurserygoods Co,, Ltd. CASE NUMBER:
, 5:14-cv-01153-JWH-SPx
y PLAINTIEF(S)
Baby Trend, Inc., Denny Tsai, and Betty Tsai REQUEST FOR APPROVAL OF
SUBSTITUTION OR WITHDRAWAL
DEFENDANT(S) OF COUNSEL
INSTRUCTIONS

 

Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another
member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a “Notice of Appearance or Withdrawal of Counse ” (Form G-123), instead of this
“Request for Approval of Substitution or Withdrawal of Counsel” (Form G-O1).

Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeking to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01), and submit
a proposed "Order on Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 Order).

If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of
points and authorities,

SECTION 1- WITHDRAWING ATTORNEY

Please complete the following information for the attorney seeking ta withdraw (provide the information as it currently
appears on the docket; if the attorney appeared pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: Erik Raymond Puknys CA Bar Number: 190926

 

Firm or agency: Finnegan, Henderson, Farabow, Garrett & Dunner, LLP

Address: 3300 Hillview Avenue Palo Alto, California 94304
Telephone Number: 650-849-6600 Fax Number: 650-849-6666

 

E-mail: erik. puknys@finnegan.com

Counsel of record for the following party or parties: Plaintiff Wonderland Nurserygoods Co., Ltd.

 

 

Other members of the same firm or agency also seeking to withdraw: Gary C. Ma - CA SBN 221294,
Jordan James Fraboni - CA SBN 324362

 

 

G-OL (06/13) RHQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL Page 1 of2

 
Case 5:14-cv-01153-JWH-SP Document171 Filed 01/15/21 Page 2of2 Page ID #:6424

SECTION IL- NEW REPRESENTATION

No new counsel is necessary. The party or parties represented by the attorney(s) seeking to withdraw will continue
to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
party or parties in this case, and who is a member in good standing of the Bar of this Court.

[]_ The party or parties represented by the attorney(s) seeking to withdraw have not retained new counsel and wish to
proceed pro se, as self-represented litigants.

The party or parties represented by the attorney(s) seeking to withdraw have retained the following new counsel,
P P P ¥ y g
who is a member in good standing of the Bar of this Court:

Name: CA Bar Number:

 

Firm or agency:

 

Address:

 

Telephone Number: Fax Number:

 

 

E-mail:

 

SECTION IIL - SI ‘TURES

Withdrawing Attorney .
Iam currently counsel of record in this case, and am identified above in Section I as the "Withdrawing Attorney.” I have

given notice as required by Local Rule 83-2.3. I hereby request that I and any other attorney(s) listed in Section I be
allowed to withdraw from this case.

Date. I> I a | Signature: tA Png g—

Name: Erik Raymond Puknys

 

 

 

New Attorney Uf applicable)

I have been retained to appear as counsel of record in this case, and my name and contact information are given above in
Section IJ. Iam a member in good standing of the Bar of this Court.

Date: Signature:

 

 

Name:

 

Party Represented by Withdrawing Attorney

I am currently represented by, or am an authorized representative of a party currently represented by, the Withdrawing
Attorney listed above. I consent to the withdrawal of my current counsel, and to (check if applicable):

["] substitution of counsel as specified above.

[_] representing myselfpro se in

 
 

 

Date: Tv vu awd | 202-4 Signature:
1 7

Name: Jey Seng
Title: Genera Counsed

 

 

G-01 (06/13) REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL Page 2of2
